t c memo united_states tax_court teresa j fox petitioner v commissioner of internal revenue respondent docket no filed date teresa j fox pro_se robert v boeshaar for respondent memorandum findings_of_fact and opinion colvin judge respondent determined petitioner is not entitled to relief from joint_and_several_liability under section for petitioner’s taxable_year we sustain respondent’s determination findings_of_fact some of the facts have been stipulated and are so found a petitioner and her former husband petitioner resided in bremerton washington when she filed her petition petitioner married timothy shattun mr shattun in date petitioner and mr shattun separated on date and were divorced on date petitioner graduated from high school and has taken some junior college courses petitioner wa sec_42 years old at the time of trial during petitioner earned dollar_figure as an administrator at the kitsap county fire marshal’s office in kitsap county washington at the time of trial petitioner worked in that department as a program specialist and fire inspector trainee she has worked in that department for years mr shattun graduated from high school and worked as an automotive technician during mr shattun received a distribution of dollar_figure from his sec_401 retirement_plan golden touch inc profit sharing plan on date mr shattun was arrested by the bremerton police department for unless otherwise specified section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure assaulting petitioner mr shattun filed for bankruptcy under chapter on a date not stated in the record and listed the tax_deficiency for as one of his debts b petitioner and mr shattun’s tax_return for and petitioner’s tax returns for and petitioner and mr shattun worked together to prepare their joint form_1040 u s individual_income_tax_return which they filed on date they used a well-known brand of tax preparation software they reported a distribution of dollar_figure from mr shattun’s sec_401 retirement_plan on line 16a of that return they reported a taxable_amount of dollar_figure on line 16b petitioner and mr shattun signed the return electronically petitioner and mr shattun reported a tax_liability of dollar_figure and payments of dollar_figure and requested a refund of dollar_figure respondent determined a deficiency of dollar_figure for petitioner and mr shattun resulting from the sec_401 retirement_plan distribution respondent also determined that petitioner and mr shattun are liable for an accuracy-related_penalty of dollar_figure if petitioner does not qualify for relief under sec_6015 she will remain liable for tax and penalties totaling dollar_figure and related interest petitioner filed her and federal_income_tax returns untimely in august or date she did not timely pay tax totaling about dollar_figure for those years petitioner agreed with the internal_revenue_service in the fall of to pay dollar_figure per month for those years and she has abided by that agreement c petitioner’s finances petitioner’s expenses approximated her income in and at the time of trial petitioner’s 19-year-old son from a prior relationship lived with her and attended college petitioner gives her son significant financial support d petitioner’s application_for relief from joint tax_liability on date petitioner sent to respondent a form_8857 request for innocent spouse relief which respondent denied petitioner concedes the underlying tax_liability but contends that she is entitled to relief from joint liability under sec_6015 opinion a petitioner’s contentions and background petitioner contends that she qualifies under sec_6015 for relief from joint liability for tax this court has jurisdiction to decide whether a taxpayer is entitled to relief from joint liability under sec_6015 sec_6015 118_tc_494 on appeal 9th cir date cross-appeal 9th cir date by leave of another division of this court petitioner raised her claim under sec_6015 as an affirmative defense in the deficiency proceedings a taxpayer qualifies for relief under sec_6015 if relief is not available under sec_6015 or c and in light of the facts and circumstances it is inequitable to hold the taxpayer liable for the tax or deficiency petitioner concedes that she does not qualify for relief under sec_6015 or c but contends she qualifies for relief under sec_6015 to prevail under sec_6015 petitioner must show that respondent’s denial of relief from joint liability was an abuse_of_discretion see rule a 119_tc_306 affd 101_fedappx_34 6th cir 118_tc_106 affd 353_f3d_1181 10th cir 114_tc_276 our determination under sec_6015 relating to petitioner’s eligibility for relief under sec_6015 is made pursuant to a trial de novo and is not limited to matter submitted by petitioner before respondent determined whether she was eligible for relief 122_tc_32 on appeal 9th cir date cross-appeal 9th cir date petitioner does not allege that respondent bears the burden_of_proof under sec_7491 the commissioner will not grant relief unless the taxpayer meets seven threshold conditions the requesting spouse filed a joint_return for the taxable_year for which she seeks relief relief is not available to the requesting spouse under sec_6015 or c the requesting spouse applies for relief no later than years after the date of the service’s first collection activity no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not file or fail to file the return with fraudulent intent and the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return revproc_2003_61 sec_4 2003_2_cb_296 respondent concedes that petitioner meets these conditions revproc_2003_61 sec_4 c b pincite lists several factors the commissioner considers in determining whether a requesting spouse is eligible for relief under sec_6015 and states that no single factor determines whether a taxpayer qualifies for relief all relevant facts and circumstances are to be considered sec_6015 revproc_2003_61 sec_4 revproc_2003_61 2003_2_cb_296 applies here because petitioner requested relief under sec_6015 after date ie on date id sec c b pincite c b pincite we next consider the factors listed in revproc_2003_61 sec_4 b factors in revproc_2003_61 sec dollar_figure whether the requesting spouse is separated or divorced from the nonrequesting spouse petitioner’s divorce from mr shattun became final on date this factor favors petitioner whether the requesting spouse would suffer economic hardship if relief were not granted the commissioner considers whether payment of tax would cause economic hardship by applying sec_301_6343-1 and ii proced admin regs which pertains to levy on a taxpayer’s property generally the commissioner considers economic hardship to be present if payment of tax would prevent the taxpayer from paying his or her reasonable basic living_expenses id under the regulation the commissioner considers any information provided by the taxpayer in determining a reasonable amount for basic living_expenses including the following a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing medical_expenses transportation current tax_payments or other court-ordered payments c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses e any extraordinary circumstances such as special education expenses a medical catastrophe or a natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the commissioner’s attention id the parties dispute whether payment of the tax at issue would be an economic hardship for petitioner petitioner estimated the monthly amounts of several necessary living_expenses listed in sec_301_6343-1 proced admin regs eg dollar_figure for food dollar_figure for gasoline and dollar_figure for clothing according to her estimates her expenses equaled or exceeded her income however it does not appear that petitioner always incurred the amounts of expenses she listed for example she testified that she spent the amounts indicated for gasoline and clothing if she could afford to spend that much thus we think petitioner overstated her monthly expenses somewhat petitioner wa sec_42 years old at the time of trial and apparently she will be able to be employed for many more years if relief is not granted petitioner will remain liable for paying dollar_figure plus related interest we conclude that this factor is neutral respondent contends in effect that petitioner’s expenses for her son were not reasonable basic living_expenses continued whether the requesting spouse knew or had reason to know of the item giving rise to the deficiency petitioner contends that this factor does not favor respondent because she believed that she and mr shattun properly reported the dollar_figure distribution using a well-known computer_software program we disagree in the case of an income_tax_liability resulting from a deficiency the commissioner is less likely to grant relief under sec_6015 if the requesting spouse knew or had reason to know of the item giving rise to the deficiency revproc_2003_ sec_4 a iii actual knowledge of the item giving rise to the deficiency is a strong factor weighing against relief id petitioner had actual knowledge of the dollar_figure distribution which generated the tax_liability and she completed the form_1040 on which she and mr shattun reported the distribution petitioner testified that she and mr shattun relied on the computer_software program and her interpretation of sources about tax that she used the question is whether petitioner had knowledge of the transaction not whether she had knowledge of its tax consequences see 992_f2d_1132 11th cir knowledge contemplated by sec_6013 continued we conclude that this factor is neutral whether or not her support for her son is a reasonable basic living expense is not knowledge of the tax consequences of a transaction but of the transaction itself affg 94_tc_126 115_tc_183 knowledge of her husband’s pension withdrawal was actual knowledge for purposes of sec_6015 relief even though the taxpayer did not know how the withdrawal was taxed affd 282_f3d_326 5th cir 86_tc_228 affd 826_f2d_470 6th cir the item giving rise to the deficiency was the dollar_figure distribution made from mr shattun’s sec_401 account this factor strongly favors respondent whether the nonrequesting spouse has a legal_obligation to pay the taxes due pursuant to a divorce decree petitioner and mr shattun’s divorce decree is silent on their federal_income_tax liability this factor is neutral see 120_tc_137 magee v commissioner tcmemo_2005_263 ellison v commissioner tcmemo_2004_57 n whether the requesting spouse received a significant benefit beyond normal support from the item giving rise to the deficiency petitioner contended at the administrative stage and at trial that mr shattun received all of the benefit from the dollar_figure distribution and the refund mr shattun did not testify but he contended at the administrative stage that petitioner benefited from the dollar_figure and the refund the item giving rise to the deficiency was a dollar_figure withdrawal from mr shattun’s sec_401 plan retirement account petitioner and mr shattun received a dollar_figure refund for the tax_year petitioner testified that the distribution and refund went into mr shattun’s bank account and that he used the money to pay for a jeep stereo equipment furniture and his personal bills in a statement he filed during the administrative_proceeding mr shattun stated that the 401_k_plan distribution helped to pay for their home petitioner’s outstanding debts and petitioner’s truck either of their statements could reasonably be true petitioner offered no evidence corroborating her claim on this record we find that mr shattun did not receive the sole benefit from the sec_401 plan distribution and tax_refund this factor is neutral whether the requesting spouse made a good_faith effort to comply with income_tax laws in subsequent tax years petitioner contends that she is making a good_faith effort to comply with the income_tax laws we disagree petitioner did not timely file her and individual income_tax returns or timely pay her tax for those years she filed these returns in august or date she offered no reason for late filing this factor favors respondent abuse of the requesting spouse by the nonrequesting spouse there are additional factors that the commissioner treats as favoring equitable relief if present but not as grounds for denying relief if not present revproc_2003_61 sec_4 b i and ii c b pincite one of those factors is abuse of the requesting spouse by the nonrequesting spouse in her form_8857 petitioner stated that mr shattun assaulted her and she said that was why they were divorced her testimony is corroborated by the date bremerton police incident report this factor favors petitioner requesting spouse’s mental or physical health the taxpayer’s mental or physical health if poor when the tax_return was signed or when relief was requested is a factor the commissioner treats as favoring the taxpayer if present but neutral if not present revproc_2003_61 sec_4 b ii in petitioner’s form questionnaire for requesting spouse she stated that she suffered from mental abuse when she signed the return or requested relief she did not elaborate or testify on this point we have previously found that the abuse factor favors relief for petitioner we conclude that this factor is neutral c conclusion factors favoring petitioner are that she and mr shattun are divorced and that she suffered from abuse neutral factors are economic hardship the question of benefit from the underpayment and refund the absence of a legal_obligation of mr shattun to pay the tax and petitioner’s mental condition the factors weighing against relief are petitioner’s actual knowledge of the item giving rise to the deficiency and her unexplained failure to timely file tax returns for and on this record we conclude that respondent’s denial of equitable relief for petitioner from joint federal_income_tax liability for under sec_6015 was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
